Order issued December 20, 2018




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00918-CV
                           ———————————
          ZSOLT PETKO AND ZSUZSANNA ADAM, Appellants
                                       V.
                    CARELTON COURTYARD, Appellee


               On Appeal from the County Court at Law No. 2
                         Galveston County, Texas
                    Trial Court Cause No. CV-0077741


                          MEMORANDUM ORDER
      Currently pending before this Court is appellants Zsolt Petko and Zsuzsanna

Adam’s second pro se “Motion to Recuse Judges” seeking to recuse the panel

justices who issued the November 29, 2018 Order on Motions.
      Texas Rule of Appellate Procedure 16.3 prescribes the procedure to be

followed for recusal of an appellate justice:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in
      the case or certify the matter to the entire court, which will decide
      the motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.

TEX. R. APP. P. 16.3(b).

      When, as in this case, a party challenges the members of the panel, the Motion

to Recuse Judges is first sent to the panel and then, if the panel does not recuse, the

Motion is certified and decided by the remaining en banc court under the procedures

set forth in Rule 16.3. See TEX. R. APP. P. 16.3(b); see, e.g., Cameron v. Greenhill,

582 S.W.2d 775, 775–77 (Tex. 1979) (denying motion to disqualify entire Texas

Supreme Court); Thomas Florence v. Robbie L. Guarnelo, No. 01-17-00690-CV,

(Tex. App.—Houston [1st Dist.] Dec. 19, 2017, mem. order) (per curiam) (treating

recusal motion as addressed to entire Court); Cogsdil v. Jimmy Fincher Body Shop,

LLC, No. 07-16-00303-CV, 2016 WL 7321788, at *1 (Tex. App.—Amarillo Dec.

12, 2016, order) (same).

      Accordingly, upon the filing of appellants’ Motion to Recuse Judges and

prior to any further proceedings in this appeal, each of the challenged panel justices

of this Court considered the Motion in chambers. See TEX. R. APP. P. 16.3(b); see

also Cogsdil, 2016 WL 7321788, at *1; Cannon v. City of Hurst, 180 S.W.3d 600,
601 (Tex. App.—Fort Worth 2005, order). Justices Jennings, Keyes, and Higley

each found no reason to recuse themselves and certified the matter to the remaining

members of the en banc court. See TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL
7321788, at *1; Cannon, 180 S.W.3d at 601.

      This Court then followed the accepted procedure set out in Rule 16.3. See

TEX. R. APP. P. 16.3(b); Cannon, 180 S.W.3d at 601. The remaining justices

deliberated and decided the Motion to Recuse Judges with respect to each

challenged panel justice by a vote of the remaining participating justices en banc.

See TEX. R. APP. P. 16.3(b); Cogsdil, 2016 WL 7321788, at *1; Cannon, 180
S.W.3d at 601. No challenged panel justice sat with the other members of the Court

when his or her challenge was considered. See TEX. R. APP. P. 16.3(b); Manges v.

Guerra, 673 S.W.2d 180, 185 (Tex. 1984); Cogsdil, 2016 WL 7321788, at *1;

McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, order).

      Having considered the motion as to each challenged panel justice, and

finding no basis for recusal, the Motion to Recuse Judges is denied with respect to

each challenged panel justice. See Manges, 673 S.W.2d at 185; McCullough, 50
S.W.3d at 89. The Court enters the following orders:

         ORDER DENYING MOTION AS TO JUSTICE JENNINGS

      To the extent that appellants’ pro se Motion to Recuse Judges requests recusal

of Justice Jennings, it is ordered that the Motion to Recuse Judges is denied.
      The Court consists of: Chief Justice Radack and Justices Bland, Massengale,

Brown, Lloyd, and Caughey.

           ORDER DENYING MOTION AS TO JUSTICE KEYES

      To the extent that appellants’ pro se Motion to Recuse Judges requests recusal

of Justice Keyes, it is ordered that the Motion to Recuse Judges is denied.

      The Court consists of: Chief Justice Radack and Justices Bland, Massengale,

Brown, Lloyd, and Caughey.

          ORDER DENYING MOTION AS TO JUSTICE HIGLEY

      To the extent that appellants’ pro se Motion to Recuse Judges requests recusal

of Justice Higley, it is ordered that the Motion to Recuse Judges is denied.

      The Court consists of: Chief Justice Radack and Justices Bland, Massengale,

Brown, Lloyd, and Caughey.

                                  PER CURIAM